Citation Nr: 1645058	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-29 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for sinusitis.

2.  Entitlement to service connection for vertigo.

3.  Entitlement to service connection for left breast reduction, to include scar.

4.  Entitlement to service connection for exposure to asbestos.

5.  Entitlement to service connection for neck impingement, as secondary to service-connected recurrent invasive ductal carcinoma of the right breast.

6.  Entitlement to service connection for shoulder impingement, as secondary to service-connected breast cancer recurrent invasive ductal carcinoma of the right breast.

7.  Entitlement to service connection for arm impingement, as secondary to service-connected breast cancer recurrent invasive ductal carcinoma of the right breast.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to February 2007.

This appeal is before the Board of Veterans' Appeals (Board) from November 2007 and September 2008 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO), as well as a June 2007 rating decision of the RO in Montgomery, Alabama, and a March 2015 rating decision of the RO in San Juan, Puerto Rico.

The Board notes that the RO administratively certified to the Board several issues from the May 2010 statement of the case which the Veteran did not elect to pursue in her July 2010 substantive appeal.  There is no indication in the record that the Veteran intended to pursue an appeal of these issues, and VA did not proceed at any time as though these issues were still on appeal.  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein it was determined that VA had waived the right to challenge the timeliness of a substantive appeal because testimony had been accepted by a Veterans Law Judge at a Board hearing and the issue had been adjudicated by the RO in a supplemental statement of the case.  The case at hand, however, is distinguishable from Percy in that the issue here is not the timeliness of a substantive appeal but the fact that that the Veteran elected to not perfect her appeal and has otherwise given no indication that she believed the issues to be on appeal.

In a September 2016 brief before the Board, the Veteran's representative waived review of any new evidence by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2015).

The issues of service connection for left breast reduction to include scar, exposure to asbestos, and neck, shoulder, and arm impingement are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's sinusitis has not manifested by at least one incapacitating episode per year, three or more incapacitating episodes per year, chronic osteomyelitis, or repeated required surgeries.

2.  The Veteran's vertigo was caused or aggravated by her service-connected recurrent invasive ductal carcinoma of the right breast.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.97, Diagnostic Code 6510 (2015).

2.  The criteria for service connection for vertigo have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated January 2007.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As the Board's decision to award service connection for the Veteran's vertigo constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the VCAA and the implementing regulations. 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran has been afforded VA examinations in February 2007 and September 2007 to determine the nature and severity of her service-connected sinusitis.  Neither the Veteran nor her representative have alleged that these VA examinations are inadequate for rating purposes.   See Scott, supra.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected sinusitis as they included interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor her representative has alleged that her sinusitis has worsened in severity since the last VA examination.  Rather, with respect to such claim, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examination of record is adequate to adjudicate the Veteran's claim for a higher rating and no further examination is necessary. 

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Sinusitis

The Veteran claims an initial compensable rating for sinusitis is warranted.

The Board notes that the Veteran is also service-connected for allergic rhinitis, currently evaluated at 10 percent.  This rating is not on appeal and is outside the scope of this decision.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Veteran's sinusitis is rated as chronic pansinusitis under 38 C.F.R. § 4.97, Diagnostic Code 6510.  A noncompensable rating is warranted for sinusitis detectable by X-ray only.  A 10 percent rating is warranted for 1 or 2 incapacitating episodes per year or 3 to 6 non-incapacitating episodes per year.  An incapacitating episode means one that requires bed rest, treatment by a physician, and prolonged (4-6 weeks) antibiotic treatment.  A non-incapacitating episode is characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is warranted for 3 or more incapacitating episodes per year or more than 6 non-incapacitating episodes per year.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or near-constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.

The Veteran underwent a general VA examination in February 2007.  She reported sporadic sinus problems since 1998, and stated that she had used sinus medication in the past.  She was not currently using any medication for her sinuses.  On examination, there was no tenderness noted over the maxillary sinuses.  She was diagnosed with seasonal allergic rhinitis and past history of bronchitis with more recent treatment for acute laryngotracheal bronchitis with steroid injections.  

Post-discharge service treatment records indicate that in March and April of 2007 the Veteran was treated for allergic rhinitis and acute bronchitis.  There was no mention of sinus troubles.

Private treatment records include a May 2007 consultation with an allergist.  The Veteran reported shortness of breath when sleeping.  A nasal examination was unremarkable.  At a follow-up later in the month, she reported that she was much improved.  In June 2007 she reported marked congestion.  A computerized tomography (CT) scan revealed thickened mucosa in the ethmoid air system particularly anteriorly as well as maxillary sinuses without changes compatible with acute sinusitis.  In July 2007, examination revealed pale hypertrophic turbinates with a deviated septum and no purulent discharge.  She was diagnosed with chronic rhinosinusitis, and was instructed to continue corticosteroid sprays.

The Veteran underwent another VA examination in September 2007.  She reported an attack of sinusitis in June 2007.  The examiner reviewed the abovementioned CT scan.  On examination, nasal mucosa showed hypertrophy of inferior turbinates.  No rhinorrhea or crusting was noted.  Sinuses were tender to palpation over the maxillary and left frontal sinuses.  There was no evidence of lesions or postnasal discharge.  She was diagnosed with recurrent sinusitis.
VA treatment records reflect that at a November 2007 otolaryngology consultation the Veteran reported nasal congestion, postnasal drip, facial pain, and pressure.  She was diagnosed with chronic sinusitis and prescribed antibiotics.  She reported significant improvement in December 2007, though she still reported some congestion and nasal obstruction, worse on the left.  In August 2009, her rhinosinusitis was noted to be presently stable.  An October 2009 examination of the paranasal sinuses was clear and essentially normal.

The Board finds that a compensable rating is not warranted for the Veteran's sinusitis at any point pertinent to this appeal.  While the record suggests that the Veteran has been prescribed antibiotics for her sinusitis on occasion, there is no indication that bed rest was required.  The record also does not establish, and the Veteran has not alleged, non-incapacitating episodes that occurred at least three times per year, chronic osteomyelitis or repeated surgeries.  Furthermore, the Board notes that to the extent that the Veteran has experienced symptoms of congestion and pain without a diagnosis of sinusitis, she is already compensated for these symptoms through her 10 percent rating for service-connected allergic rhinitis and that consideration of such symptoms herein would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of her sinusitis.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Again, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's sinusitis.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

With regards to the Veteran's sinusitis, the rating criteria fully contemplate her symptoms, to include nasal congestion, facial pain, and pressure, as such symptoms are enumerated in the criteria for a non-incapacitating episode.  The Board recognizes that the Veteran has also reported separate nasal and/or bronchial symptoms.  However, as these symptoms are related to a separate service connected disability, there is no need to determine whether they are reasonably considered under the current disability rating. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran has reported being retired.  There has been no allegation, and the record does not support, that her service-connected sinusitis have resulted in unemployment. Therefore, consideration of a TDIU is not warranted. 

In reaching the foregoing conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Vertigo

The Veteran claims service connection for vertigo.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records indicate that in October 1996 and June 1997 the Veteran reported episodes of dizziness with vomiting.  In March 2004, she again reported vertigo, stating that the symptoms began one day prior with 4 episodes.  She was noted to have a history of benign paroxysmal positional vertigo.  An April 2004 magnetic resonance imaging (MRI) scan was normal.  Private treatment records reflect that in November 2006, prior to discharge, the Veteran reported vertigo.  She was diagnosed with an inner ear infection and prescribed antibiotics.  At a December 2006 follow-up she reported that it was better.  

Post-discharge service treatment records indicate that in May 2010 the Veteran reported vertigo.  Positional vertigo testing was negative.  In June 2010, her physician suspected that her vertigo may be due to sinusitis.  Her physician noted that though her history was very suggestive of benign paroxysmal positional vertigo, her complicated background history, including her breast cancer diagnosis, was cause to look further.  An MRI was normal.  Her provisional diagnosis of vertigo was continued.

In her July 2010 substantive appeal, the Veteran reported having experienced several recent bouts of vertigo and being given medication.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's vertigo is caused or aggravated by a service-connected disability.  Service treatment records clearly establish that she had experienced vertigo symptoms in service and she has consistently reported experiencing intermittent bouts since discharge.  While testing appears to have ruled out a condition such as benign paroxysmal vertigo, her treating physicians have stated without prompting that her vertigo is caused by her service-connected disabilities, either as a side effect of her breast cancer treatment or as a symptom of her recurrent sinusitis.  There is no contrary opinion of record, nor is there sufficient basis for the Board to reject this supportive opinion and to further develop the claim.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (holding that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  While the opinions of the Veteran's treating physicians were not definitive, the opinion was expressed in terms to warrant application of the benefit-of-the-doubt doctrine. 

Given the totality of the evidence-to include the uncontradicted opinion noted above-and resolving all reasonable doubt on the question of medical nexus in the Veteran's favor (see 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102, and Gilbert, supra), the Board likewise concludes that the criteria for service connection for vertigo, as secondary to service-connected recurrent invasive ductal carcinoma of the right breast, are met.  See 38 C.F.R. § 3.310.




ORDER

An initial compensable evaluation for sinusitis is denied.

Service connection for vertigo as secondary to recurrent invasive ductal carcinoma of the right breast, is granted.


REMAND

The Veteran's claim for service connection for left breast reduction secondary to her breast cancer was originally denied in a September 2008 rating decision.  She filed a notice of disagreement in October 2008.  VA considered this appeal withdrawn, presumably due to a May 2009 statement in which the Veteran reported that she was satisfied with her current 100 percent rating for breast cancer.  The Board does not consider this to be a withdrawal of the service connection claim, and in any event, the Veteran clearly did not consider her appeal withdrawn, as she continued to submit evidence and argument throughout her appeal of the issues decided above.  As of yet, no statement of the case with respect to this issue has been provided.

Subsequently, the Veteran's claims for service connection for exposure to asbestos and impingement of the neck, arm, and shoulder were denied in a March 2015 rating decision.  Additionally, her claim for service connection for left breast reduction was again denied.  She filed a notice of disagreement in April 2015, and has not yet been provided with a statement of the case.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and her representative regarding the issues of entitlement to service connection for left breast reduction, exposure to asbestos, and impingement of the neck, arm, and shoulder.  If, and only if, the Veteran perfects the appeal to any issues, they must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


